Opinion op the Court by
Judge Clarke
Affirming.
Appellee brought this suit to recover judgment for material furnished appellants in the construction of a house, and for a lien on the property. Appellants denied that there was any balance due appellee, and asserted that a correct adjustment of their accounts would show a balance due them. The matter was referred to the master-commissioner with instructions to hear proof and report his finding. The master, after proof had been taken, reported a balance of $81.33 in favor of appellee. Appellants filed exceptions to this report, which were sustained by the court to the extent of giving appellants a further credit of $12.44 and. appellee was given judgment against appellants for $68.89, and ordered the property sold to satisfy same.
• Brief of counsel for appellants is simply an invitation for us to read the record with an assurance that if we will do so, we will discover that they,1 rather than appellee, were entitled to judgment. No error is pointed out or any reason assigned why the judgment should be reversed. In Brown v. Daniels, 154 Ky., 267, this court said:
*634“When counsel for appellants do not point out in a brief any errors in the judgment appealed from, ór assign any reason why it should be reversed, this court having neither the time nor the inclination to hunt for errors that might justify a reversal, will assume that the judgment appealed from is correct, and affirm it. ’ ’
See, also, Crawford v. Wiedeman, 158 Ky., 33; Continental Ins. Co. v. Ramsey, 160 Ky., 441, and Commonwealth v. L. & E. Ry. Co., 167 Ky., 442.
Judgment affirmed.